



Exhibit 10.2




PLEDGE AGREEMENT
THIS PLEDGE AGREEMENT (this “Agreement”), dated as of May 2, 2018, made by and
between Unit Corporation, a Delaware corporation (“Grantor”) and BOKF, NA dba
Bank of Oklahoma, in its capacity as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders (as defined in the Credit Agreement and
used herein) (the Administrative Agent and each Lender is singularly a “Secured
Party”, and all are collectively, the “Secured Parties”).
BACKGROUND
(1)Grantor, Unit Drilling Company, Unit Petroleum Company, and each Material
Subsidiary (as defined in the Credit Agreement), except Superior (as defined
below), of each of the foregoing entities (collectively, the “Borrower”), the
Administrative Agent and the Lenders are parties to that certain Senior Credit
Agreement dated as of September 13, 2011 (said Credit Agreement as amended,
modified or supplemented from time to time, the “Credit Agreement”).


(2)It is the intention of the parties hereto that the security interest granted
in the Collateral pursuant to this Agreement secure the payment of the Secured
Obligations set forth in Section 1.2 hereof for the benefit of the Secured
Parties.


AGREEMENT
NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Grantor hereby agrees with the Administrative Agent, as
hereinafter set forth.
ARTICLE I


Grant


Section 1.1    Assignment and Grant of Security. Grantor hereby grants to the
Administrative Agent for the benefit of the Secured Parties a security interest
in, the entire right, title and interest of Grantor, in and to the following
assets of Grantor, whether now owned or hereafter acquired (“Collateral”):


(a)all right, title and interest of Grantor in one hundred percent (100%) of the
Grantor’s now owned and/or hereafter acquired limited liability company
membership interests and other equity interests of Superior Pipeline Company,
L.L.C., a Delaware limited liability company (“Superior”) (as such equity
interests may be increased or decreased from time to time in accordance with the
Amended and Restated Limited Liability Company Agreement for Superior effective
April 1, 2018) (which, as of the date hereof, comprises fifty percent (50%) of
the aggregate outstanding equity interests held at such time in Superior by all
Persons holding any such equity interests), including, without limitation, each
class of membership interests of Superior, together with all dividends,
increases, proceeds, profits, instruments, distributions, preemptive rights and
other property from time to time distributed in respect thereof and any rights
to acquire or convertible into any such equity interests, whether by purchase,
exercise of any type of options, warrants, conversion of debt or otherwise, as
presently owned by Grantor,


1

--------------------------------------------------------------------------------





together with all such additional equity interests and corresponding rights in
Superior hereafter acquired by Grantor (collectively, the “Securities
Collateral”);


(b)all right, title and interest of Grantor in, to and under each contract and
other agreement relating to the sale or other disposition of Collateral; and


(c)all accessions to, substitutions for and replacements, proceeds and products
of any and all of the foregoing Collateral (including, without limitation,
proceeds which constitute property of the types described in this Section 1.1)
and, to the extent not otherwise included, all (i) payments under any indemnity,
warranty or guaranty, payable by reason of loss or otherwise with respect to any
of the foregoing Collateral and (ii) cash.


Section 1.2    Description of Obligations. This Agreement creates an enforceable
security interest in the Collateral to secure the payment and performance of the
following obligations (collectively, “Secured Obligations”):


(a)All of the Obligations (as defined in the Credit Agreement), whether matured
or unmatured, fixed or contingent, including all future advances, now or
hereafter existing, arising pursuant to or in connection with this Agreement and
any other Loan Documents (as defined in the Credit Agreement), as amended in
accordance with their respective terms, including but not limited to principal,
interest, premiums, fees, expenses and indemnities;


(b)All reasonable out-of-pocket costs incurred by any Secured Party to obtain,
preserve, perfect and enforce this Agreement, the pledge and security interest
granted hereby, collect the Secured Obligations, and maintain, preserve, collect
and enforce the Collateral, including, without limitation, taxes, assessments,
reasonable out-of-pocket attorneys’ fees and legal expenses, and reasonable
out-of-pocket expenses of sale; and


(c)Interest on the above amounts as agreed between the Borrower and the Secured
Parties, including, without limitation, interest, fees and other charges that
would accrue or become owing both before and after and but for the commencement
of any proceeding against or with respect to any Borrower under any chapter of
the Bankruptcy Code of 1978, 11 U.S.C. §101 et seq. whether or not a claim is
allowed for the same in any such proceeding.


Without limiting the generality of the foregoing, this Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantor and each other Borrower to any Secured Party under the
Credit Agreement, any other Loan Document, but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding under the Bankruptcy Code of the United
States of America, and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect (the
“Debtor Relief Law”) involving Grantor or any other Borrower or any other Person
(including all such amounts which would become due or would be secured but for
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding of Grantor or any other Borrower or any other
Person under any Debtor Relief Law).


2

--------------------------------------------------------------------------------





In any action or proceeding involving any state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally if the security interests granted by Grantor herein shall
be held void, invalid or unenforceable, or subordinated to the liens or claims
of any other creditors, on account of the amount of the Secured Obligations
secured by such security interests, then, the amount of the Secured Obligations
secured by such security interests shall, without any action by Grantor, any
other Borrower, the Administrative Agent, any other Secured Party or any other
Persons, be automatically limited and reduced to the highest amount that is
valid and enforceable as determined in such action or proceeding.
Section 1.3    Grantor Remains Liable. Anything herein to the contrary
notwithstanding, (a) Grantor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of its duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by the Administrative Agent of
any of the rights hereunder shall not release Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral, and
(c) neither the Administrative Agent nor any Secured Party shall have any
obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement, nor shall the Administrative Agent or
any Secured Party be obligated to perform any of the obligations or duties of
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.
Section 1.4    Delivery of Instruments and Securities Collateral. All
certificates or instruments representing or evidencing the Collateral shall be
delivered to and held by or on behalf of the Administrative Agent pursuant
hereto and shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to the Administrative Agent. The
Administrative Agent shall have the right, as provided in Section 3.6, to
transfer to or to register in the name of the Administrative Agent or any of its
nominees any or all of the Securities Collateral. Except as provided in
Section 3.6(c), the Grantor maintains all voting rights in the Securities
Collateral; provided, however, that no vote shall be cast or corporate or other
right exercised or other action taken which would be reasonably likely to impair
the Securities Collateral or the Secured Parties’ interest therein or be
inconsistent with or result in any violation of any provision of this Agreement
or any other Loan Document.
ARTICLE II
Representations and Warranties


Section 2.1    Representations and Warranties. Grantor represents and warrants
to the Administrative Agent, with respect to itself and the Collateral now owned
or hereafter acquired by it, as follows:


(a)Grantor is a Delaware corporation. The chief place of business and chief
executive office of Grantor and the office where Grantor keeps all its records,
is located at 8200 South Unit Drive, Tulsa, Oklahoma 74132.




3

--------------------------------------------------------------------------------





(b)Grantor is the legal and beneficial owner of the Collateral pledged by it
free and clear of any Lien (as defined in the Credit Agreement), except for
restrictions on transfer imposed by securities laws or the organizational
documents of Superior (neither of which prohibit, restrict or otherwise affect
the pledges and grants of the Collateral by Grantor as granted and pledged
hereunder) and any Lien in favor of the Administrative Agent relating to this
Agreement. No effective financing statement or other similar document used to
perfect and preserve a security interest under the laws of any jurisdiction
covering all or any part of the Collateral is on file in any recording office,
except such as may have been filed in favor of the Administrative Agent relating
to this Agreement. Grantor (including any corporate or partnership predecessor)
has not existed or operated under any name other than Unit Corporation since the
date seven years preceding the date of this Agreement.


(c)This Agreement and the pledge of the Collateral pursuant hereto, together
with the filing of financing statements containing the description of the
Collateral in the State of Delaware, creates a valid and perfected first
priority security interest in the Collateral in which a security interest can be
perfected by filing a UCC financing statement, securing the payment of the
Secured Obligations; provided that additional actions may be required with
respect to the perfection of proceeds of the Collateral; and further provided
that the Administrative Agent retains physical possession of any Collateral, the
possession of which provides a Lien superior to a Lien perfected by filing a UCC
financing statement.


(d)No consent, acknowledgement or agreement of any Person (including any
Governmental Authority (as defined in the Credit Agreement)) is required (i) for
the pledge by Grantor of the Collateral pledged by it hereunder, for the grant
by Grantor of the security interest granted hereby or for the execution,
delivery or performance of this Agreement by Grantor, (ii) for the perfection or
maintenance of the pledge, assignment and security interest created hereby
(including the first priority nature of such pledge, assignment and security
interest as provided herein) (except for the filing of financing and
continuation statements under the Uniform Commercial Code of the State of
Delaware (the “UCC”)), or (iii) for the exercise by the Administrative Agent of
the rights provided for in this Agreement, except, in each case, for such
consents, acknowledgments or agreements that already have been obtained by
Grantor or as could not reasonably be expected to have a Material Adverse
Effect.


(e)None of the Securities Collateral is subject to any unpaid capital call or
dispute, any buy-sell, voting trust, transfer restriction (except as imposed by
securities laws or the organizational documents of Superior, neither of which
prohibit, restrict or otherwise affect the pledges and grants of the Collateral
by Grantor as granted and pledged hereunder), preferential right to purchase or
similar agreement or any option, warrant, put or call or similar agreement or
other rights or restrictions in favor of third Persons. All of the Securities
Collateral are duly authorized, validly issued and non-assessable and were not
issued in violation of the rights of any Person. No Securities Collateral
obligates Grantor to make any additional capital contributions with respect
thereto.


(f)No dispute, right of setoff, counterclaim or defense exists with respect to
any portion of the Collateral.


4

--------------------------------------------------------------------------------





ARTICLE III


Covenants


SECTION 3.1    Further Assurances.


(a)Grantor agrees that from time to time, at the expense of Grantor, Grantor
will promptly execute and deliver (and shall cause Superior to promptly execute
and deliver, to the extent that Grantor may control such actions by Superior,
and to the extent that Grantor may not control such actions by Superior Grantor
shall use all commercially reasonable efforts to cause Superior to promptly
execute and deliver) all further instruments and documents (including
supplements to all schedules), and take all further action, that may be
necessary, and that the Administrative Agent may request, in order to perfect
and protect any pledge, assignment or security interest granted or purported to
be granted hereby, and the priority thereof, or to enable the Administrative
Agent to exercise and enforce its rights and remedies hereunder with respect to
any Collateral. Without limiting the generality of the foregoing, upon request
by the Administrative Agent, Grantor will execute and file such financing or
continuation statements, or amendments thereto, and such other instruments or
notices, as may be necessary, or as the Administrative Agent may request, in
order to perfect and preserve the pledge, assignment and security interest
granted or purported to be granted hereby.


(b)In addition to such other information as shall be specifically provided for
herein, the Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the Collateral in
connection with the Collateral as the Administrative Agent may reasonably
request, all in reasonable detail. In connection with its enforcement of the
security interest, the Administrative Agent may use such information or transfer
it to any Secured Party.


(c)Grantor hereby authorizes the Administrative Agent to file one or more
financing statements and/or continuation statements relating to all or any part
of the Collateral without the signature of Grantor where permitted by applicable
law. A photocopy or other reproduction of this Agreement or any financing
statement covering the Collateral or any part thereof shall be sufficient as a
financing statement where permitted by applicable law.


(d)Whether or not any Securities Collateral are “uncertificated securities”
within the meaning of the UCC or are otherwise not evidenced by any stock
certificate or similar certificate or instrument, Grantor agrees to promptly
notify the Administrative Agent and take all actions (and shall cause Superior
to take all actions) required to perfect the security interest of the
Administrative Agent under applicable law, including, as applicable, under
Article 8 or 9 of the UCC, and, without limitation of the foregoing, before or
concurrently with the pledge hereunder of any Securities Collateral to which
this section applies, (i) where deemed applicable by the Administrative Agent,
deliver to the relevant limited liability company or other Person a fully
completed and duly executed letter in the form of Exhibit A hereto, to obtain
from such limited liability company or other Person, and deliver to the
Administrative Agent, promptly upon registration of such pledge on the books of
the issuer, a fully completed and duly executed letter in the form of Exhibit B
hereto, and (ii) deliver to the Administrative Agent a fully completed and duly
executed “Securities Collateral Stop Transfer Letter” in the form of Exhibit C
hereto,


5

--------------------------------------------------------------------------------





pursuant to which Administrative Agent shall, during the continuance of an Event
of Default, have the right to direct and demand Superior’s performance in
accordance therewith.


Section 3.2    Place of Perfection; Records. Grantor shall not change its
jurisdiction of organization, chief place of business and chief executive office
or the office where it keeps its records unless it has given prior written
notice to the Administrative Agent at least 60 days before such change. Grantor
will hold and preserve such records and will permit representatives of the
Administrative Agent upon reasonable notice during normal business hours to
inspect and make abstracts from and copies of such records.


Section 3.3    Transfers and Other Liens. Grantor shall not (a) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral, except as permitted under the Credit
Agreement or (b) create or permit to exist any security interest upon any of the
Collateral, except for any security interest in favor of the Administrative
Agent relating to this Agreement.


Section 3.4    Rights to Dividends and Distributions. With respect to any
Securities Collateral, the Administrative Agent shall have authority during the
continuance of an Event of Default (as defined in the Credit Agreement), to the
extent the Administrative Agent determines that such transfer or registration is
necessary to perfect a first priority security interest in such Securities
Collateral, either to have the same registered in the Administrative Agent’s
name or in the name of a nominee. During the continuance of an Event of Default,
if Grantor shall become entitled to receive or shall receive any distribution,
dividend, profit, proceeds or other amounts or stock or unit dividend or
interest in or certificate (including, without limitation, any interest in or
certificate representing a Dividend or stock or unit dividend in connection with
any reclassification, increase, reduction of capital, or reorganization), or any
option or rights arising from or relating to any of the Collateral that is
evidenced by a certificate or other instrument or security, whether as an
addition to, in substitution of, as a conversion of, or in exchange for any of
the Collateral, or otherwise (collectively, “Dividend”), Grantor agrees to
accept such Dividend as the Administrative Agent’s agent and to hold such
Dividend in trust on behalf of and for the benefit of the Administrative Agent,
and, after receipt of written notice from the Administrative Agent, to deliver
such Dividend promptly to the Administrative Agent in the exact form received,
with appropriate undated stock or similar powers, duly executed in blank, to be
held by the Administrative Agent, subject to the terms hereof, as Collateral.
Unless an Event of Default is in existence, Grantor shall be entitled to receive
all cash Dividends paid in respect of any of the Collateral. During the
continuance of an Event of Default, the Administrative Agent shall be entitled
to all Dividends, and to any sums paid upon or in respect of any Collateral, and
to any additional securities issued in respect of the Securities Collateral,
upon the liquidation, dissolution, or reorganization of the issuer thereof, all
of which shall be paid to the Administrative Agent to be held by it as
additional Collateral and applied to the Secured Obligations pursuant to
Section 4.3(b) of this Agreement. All Dividends or other sums paid or
distributed in respect of the Collateral which are received by Grantor in
violation of this Agreement shall, until paid or delivered to the Administrative
Agent, be held by Grantor in trust as additional Collateral.


Section 3.5    Right of the Administrative Agent to Notify Issuers. At any time
during the continuance of an Event of Default, the Administrative Agent may
notify issuers of the


6

--------------------------------------------------------------------------------





Securities Collateral to make payments of all Dividends or other sums directly
to the Administrative Agent and the Administrative Agent may take control of all
proceeds of any Securities Collateral.


Section 3.6    The Administrative Agent Appointed Attorney-in-Fact. Grantor
hereby irrevocably appoints the Administrative Agent as Grantor’s
attorney-in-fact (exercisable only during the continuance of an Event of
Default), with full authority in the place and stead of Grantor and in the name
of Grantor or otherwise to take any action and to execute any instrument (in
accordance with this Agreement) which the Administrative Agent may deem
necessary to accomplish the purposes of this Agreement, including, without
limitation:


(a)to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due or to become due under or in connection
with the Collateral,


(b)to receive, indorse, and collect any drafts or other instruments and in
connection with clause (a) above,


(c)to file any claims or take any action or institute any proceedings which the
Administrative Agent may deem necessary for the collection of any of the
Collateral or otherwise to enforce compliance with the terms and conditions of
any Collateral or the rights of the Administrative Agent with respect to any of
the Collateral. GRANTOR HEREBY IRREVOCABLY GRANTS TO THE ADMINISTRATIVE AGENT
GRANTOR’S PROXY (EXERCISABLE ONLY DURING THE CONTINUANCE OF AN EVENT OF DEFAULT
AND AFTER THE ADMINISTRATIVE AGENT’S WRITTEN NOTICE TO THE GRANTOR OF ITS INTENT
TO EXERCISE SUCH RIGHT) TO VOTE ANY SECURITIES COLLATERAL AND APPOINTS THE
ADMINISTRATIVE AGENT AS GRANTOR’S ATTORNEY-IN-FACT (EXERCISABLE ONLY DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT) TO PERFORM ALL OBLIGATIONS OF GRANTOR UNDER
THIS AGREEMENT. THE PROXY AND EACH POWER OF ATTORNEY HEREIN GRANTED ARE COUPLED
WITH AN INTEREST AND ARE IRREVOCABLE BEFORE THE DATE THAT THE SECURED
OBLIGATIONS ARE INDEFEASIBLY PAID IN FULL AND ALL OBLIGATIONS IF ANY, OF ANY
SECURED PARTY UNDER THE LOAN DOCUMENTS HAVE BEEN TERMINATED;


(d)to contract and enter into one or more agreements with the issuer of
securities which are Collateral as may be necessary or advisable to give the
Administrative Agent control (as defined in Article 8 or 9 of the UCC) over such
Collateral.


This appointment as attorney-in-fact and this proxy may only be exercised during
the continuance of an Event of Default and shall terminate upon the termination
of this Agreement pursuant to Section 5.3 hereof.


7

--------------------------------------------------------------------------------





ARTICLE IV


Rights and Powers of the Administrative Agent


Section 4.1    The Administrative Agent May Perform. If Grantor fails to perform
any agreement, covenant or obligation contained herein, the Administrative Agent
may itself perform, or cause performance of, such agreement, and the
out-of-pocket expenses of the
Administrative Agent incurred in connection therewith shall be payable by
Grantor pursuant to Section 4.5 hereof.


Section 4.2    The Administrative Agent’s Duties. The powers conferred on the
Administrative Agent hereunder are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.
Except for the duty to exercise reasonable care in respect of any Collateral in
its possession and the accounting for moneys actually received by it hereunder,
the Administrative Agent shall have no duty as to any Collateral, as to
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
the Administrative Agent has or is deemed to have knowledge of such matters, or
as to the taking of any necessary steps to preserve rights against prior
parties. The Administrative Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which the
Administrative Agent accords its own property. Except as provided in this
Section 4.2 and except to the extent of any gross negligence or willful
misconduct of the Administrative Agent (as determined by a final, non-appealable
decision rendered by a court of competent jurisdiction), the Administrative
Agent shall not have any duty or liability to protect or preserve any Collateral
or to preserve rights pertaining thereto. Nothing contained in this Agreement
shall be construed as requiring or obligating the Administrative Agent, and the
Administrative Agent shall not be required or obligated, to (i) present or file
any claim or notice or take any action, with respect to any Collateral or in
connection therewith or (ii) notify Grantor of any decline in the value of any
Collateral.


Section 4.3    Remedies. If any Event of Default shall have occurred and be
continuing:


(a)The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party on default under the UCC
at that time (to the extent not prohibited by applicable law whether or not the
UCC applies to the affected Collateral), and also may (i) require Grantor to,
and Grantor hereby agrees that Grantor will at Grantor’s expense and upon
request of the Administrative Agent forthwith, assemble (or cause Superior to
assemble) all or part of the Collateral which is capable of being assembled as
directed by the Administrative Agent and make it available to the Administrative
Agent at a place to be designated by the Administrative Agent which is
reasonably convenient to both parties or (ii) without notice, except as
specified below, sell the Collateral or any portion thereof in one or more
parcels at public or private sale, at any of the Administrative Agent’s offices
or elsewhere, for cash, on credit (including, without limitation, credit bidding
to itself purchase such Collateral to the full extent of the outstanding Secured
Obligations) or for future delivery, and upon such other terms as the
Administrative Agent may deem commercially reasonable. Grantor agrees that, to
the


8

--------------------------------------------------------------------------------





extent notice of sale shall be required by applicable law, ten (10) days’
written notice to Grantor of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification, provided that ten (10) days’ written notice does not violate any
applicable law. Administrative Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. To the extent not
prohibited by applicable law, the Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.


(b)All cash proceeds received by the Administrative Agent upon any sale of,
collection of, or other realization upon, all or any part of the Collateral
shall be applied as provided in the Credit Agreement and, if not provided
therein, as determined by Administrative Agent in its sole discretion.


(c)All payments received by Grantor under or in connection with any Collateral
shall be received in trust for the benefit of the Administrative Agent, shall be
segregated from other funds of Grantor and, after receipt of written notice from
the Administrative Agent, shall be forthwith paid over to the Administrative
Agent in the same form as so received (with any necessary endorsement).


(d)Because of the Securities Act of 1933 (as amended, the “Securities Act”), and
other applicable laws, including without limitation state “blue sky” laws, or
contractual restrictions or agreements, there may be legal restrictions or
limitations affecting the Administrative Agent in any attempts to dispose of the
Collateral and the enforcement of its rights hereunder. For these reasons, the
Administrative Agent is hereby authorized by Grantor, but not obligated, during
the continuance of any Event of Default, to sell or otherwise dispose of any of
the Collateral at private sale, subject to an investment letter, or in any other
manner which will not require the Collateral, or any part thereof, to be
registered in accordance with the Securities Act, or the rules and regulations
promulgated thereunder, or any other applicable law. Grantor clearly understands
that the Administrative Agent may in its discretion approach a restricted number
of potential purchasers and that a sale under such circumstances may yield a
lower price for the Collateral than would otherwise be obtainable if same were
registered and sold in the open market. No sale so made in good faith by the
Administrative Agent shall be deemed to be not “commercially reasonable” because
so made. Grantor agrees that in the event the Administrative Agent shall, during
the continuance of an Event of Default, sell the Collateral or any portion
thereof at any private sale or sales, the Administrative Agent shall have the
right to rely upon the advice and opinion of independent appraisers and other
Persons, which appraisers and other Persons are acceptable to the Administrative
Agent, as to the best price obtainable upon such a private sale thereof.


Section 4.4    Further Approvals Required.


(a)In connection with the exercise by the Administrative Agent of its rights
hereunder that effects the disposition of or use of any Collateral, it may be
necessary to obtain the prior consent or approval of Governmental Authorities
and other Persons to a transfer or assignment of Collateral.






9

--------------------------------------------------------------------------------





(b)Grantor hereby agrees, during the continuance of an Event of Default, to
execute, deliver, and file, and hereby appoints the Administrative Agent as its
attorney-in-fact, during the continuance of an Event of Default, to execute,
deliver, and file on Grantor’s behalf and in Grantor’s name, all applications,
certificates, filings, instruments, and other documents (including without
limitation any application for an assignment or transfer of control or
ownership) that may be necessary, in the Administrative Agent’s reasonable
opinion, to obtain such consents, waivers, or approvals. Upon request by the
Administrative Agent, Grantor further agrees to use its reasonable best efforts
to obtain the foregoing consents, waivers, and approvals. Grantor acknowledges
that there is no adequate remedy at law for failure by it to comply with the
provisions of this Section 4.4 and that such failure would not be adequately
compensable in damages, and therefore agrees that this Section 4.4 may be
specifically enforced. This appointment as attorney-in-fact shall terminate upon
the termination of this Agreement pursuant to Section 5.3 hereof.


Section 4.5    INDEMNITY AND EXPENSES.


(a)GRANTOR AGREES TO INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH OTHER SECURED
PARTY AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND
REPRESENTATIVES (COLLECTIVELY, THE “INDEMNIFIED PARTIES”) FROM AND AGAINST ANY
AND ALL CLAIMS, LOSSES AND LIABILITIES (INCLUDING REASONABLE ATTORNEYS’ FEES)
ARISING OR RESULTING FROM THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION,
ENFORCEMENT OF THIS AGREEMENT), EXPRESSLY INCLUDING SUCH CLAIMS, LOSSES OR
LIABILITIES ARISING OUT OF OR RESULTING FROM, IN WHOLE OR IN PART, NEGLIGENCE OR
STRICT LIABILITY OF ANY INDEMNIFIED PARTY, EXCEPT CLAIMS, LOSSES OR LIABILITIES
AS FINALLY JUDICIALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM SUCH INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT,
BUT EXCLUDING (i) ANY CLAIM OR LIABILITY THAT ARISES AS A DIRECT RESULT OF THE
OPERATION OF ANY COLLATERAL BY ANY INDEMNIFIED PARTY AFTER TAKING POSSESSION
THEREOF BY FORECLOSURE OR BY TRANSFER IN LIEU OF FORECLOSURE (PROVIDED THAT SUCH
CLAIM OR LIABILITY DOES NOT RELATE TO ANY CONDITION EXISTING ON OR WITH RESPECT
TO SUCH COLLATERAL BEFORE FORECLOSURE OR TRANSFER IN LIEU OF FORECLOSURE), AND
(ii) MATTERS RAISED EXCLUSIVELY BY ANY SECURED PARTY AGAINST THE ADMINISTRATIVE
AGENT OR ANY OTHER SECURED PARTY.


(b)Grantor will, upon demand, pay to the Administrative Agent the amount of any
and all reasonable out-of-pocket expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, which the Administrative
Agent may incur in connection with (i) the administration of this Agreement,
(ii) the custody, preservation, use or operation of, or the sale of, collection
from or other realization upon, any of the Collateral, (iii) the exercise or
enforcement of any of the rights of the Administrative Agent hereunder or
(iv) the failure by the Grantor (or Superior) to perform or observe any of the
provisions hereof.




10

--------------------------------------------------------------------------------





ARTICLE V


Miscellaneous


Section 5.1    Cumulative Rights. All rights of the Secured Parties under the
Loan Documents are cumulative of each other and of every other right which the
Secured Parties may otherwise have at law or in equity or under any other
contract or other writing for the enforcement of the security interest herein or
the collection of the Secured Obligations. The exercise of one or more rights
shall not prejudice or impair the concurrent or subsequent exercise of other
rights.


Section 5.2    Modifications; Amendments; Etc. No amendment or waiver of any
provision of this Agreement, and no consent to any departure by Grantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders as defined in the Credit Agreement (and
Grantor, in case of amendment), and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.


Section 5.3    Continuing Security Interest. This Agreement shall create a
continuing security interest in the Collateral and shall (a) remain in full
force and effect until the Secured Obligations shall have been indefeasibly paid
in cash and in full and all commitments of any Secured Party under the Loan
Documents shall have been terminated, (b) be binding upon Grantor, its
successors and assigns, and (c) inure to the benefit of, and be enforceable by,
the Administrative Agent and its successors, in such capacity, for the benefit
of the Secured Parties and their respective successors, and permitted
transferees and assigns. Upon any such termination, the Administrative Agent
will, at Grantor’s expense, execute and deliver to Grantor such documents as
Grantor shall reasonably request to evidence such termination. Grantor agrees
that to the extent that any Secured Party receives any payment or benefit and
such payment or benefit, or any part thereof, is subsequently invalidated,
declared to be fraudulent or preferential, set aside or is required to be repaid
to a trustee, receiver, or any other party under any Debtor Relief Law, then to
the extent of such payment or benefit, the Secured Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or benefit had not been made and, further, any such repayment
by such Secured Party, to the extent that such Secured Party did not directly
receive a corresponding cash payment, shall be added to and be additional
Secured Obligations payable upon demand by such Secured Party and secured
hereby, and, if the lien and security interest hereof shall have been released,
such lien and security interest shall be automatically, without any further
action by any Person, reinstated with the same effect and priority as on the
date of execution hereof all as if no release of such lien or security interest
had ever occurred, to the extent not prohibited by applicable law.


Section 5.4    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF OKLAHOMA (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW) AND THE APPLICABLE FEDERAL LAWS OF THE UNITED
STATES OF AMERICA, EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE
SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY


11

--------------------------------------------------------------------------------





PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF OKLAHOMA.


Section 5.5    WAIVER OF JURY TRIAL. THE ADMINISTRATIVE AGENT AND GRANTOR HEREBY
WAIVE, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, ALL RIGHT TO TRIAL BY
JURY IN ANY JUDICIAL PROCEEDINGS INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


Section 5.6    The Administrative Agent’s Right to Use Agents. The
Administrative Agent may exercise its rights under this Agreement through an
agent or other designee.


Section 5.7    Waivers of Rights Inhibiting Enforcement. To the extent not
prohibited by applicable law, Grantor waives all rights of redemption,
appraisal, valuation or to the marshaling of assets.


Section 5.8    Notices and Deliveries; Manner of Delivery. All notices and other
communications provided for hereunder shall be effectuated in the manner
provided for in Section 15.1 of the Credit Agreement.


Section 5.9    Successors and Assigns. All of the provisions of this Agreement
shall be binding and inure to the benefit of the parties hereto and their
respective successors and permitted assigns; provided, however, Grantor may not
assign its liabilities and obligations under this Agreement without the prior
written consent of the Administrative Agent and the Required Lenders.


Section 5.10    Consent to Jurisdiction; Waiver of Immunities.


(a)Grantor, the Administrative Agent and each other Secured Party each hereby
irrevocably submits to the non-exclusive jurisdiction of any United States
Federal or State courts sitting in Tulsa, Oklahoma in any action or proceeding
arising out of or relating to this Agreement, and Grantor, the Administrative
Agent and each other Secured Party each hereby irrevocably waives any objection
it may now or hereafter have as to the venue of any such suit, action or
proceeding brought in such court or that such court is an inconvenient forum.


(b)Nothing in this section shall limit the right of the Administrative Agent or
any other Secured Party to bring any action or proceeding against any other
party or its property in the courts of any other jurisdictions.


Section 5.11    Severability. Any provision of this Agreement which is for any
reason prohibited or found or held invalid or unenforceable by any court or
governmental agency shall be ineffective to the extent of such prohibition or
invalidity or unenforceability, without invalidating the remaining provisions
hereof in such jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction or respecting any other facts and
circumstances.




12

--------------------------------------------------------------------------------





Section 5.12    Obligations Not Affected. To the fullest extent permitted by
applicable law, the obligations of Grantor under this Agreement shall remain in
full force and effect without regard to, and shall not be impaired or affected
by:


(a)any amendment, modification, addition or supplement to the Credit Agreement,
any other Loan Document or any instrument delivered in connection therewith, or
any assignment or transfer thereof; any exercise, non-exercise, or waiver by the
Administrative Agent or any other Secured Party of any right, remedy, power or
privilege under or in respect of, or any release of any guaranty, any collateral
or the Collateral or any part thereof provided pursuant to, this Agreement or
any other Loan Document;


(b)any waiver, consent, extension, indulgence or other action or inaction in
respect of this Agreement, any other Loan Document or any assignment or transfer
of any thereof; or


(c)any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like under any Debtor Relief Law of Grantor, any
other Borrower, or any other Person, whether or not Grantor shall have notice or
knowledge of any of the foregoing.


Section 5.13    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.


Section 5.14    ENTIRE AGREEMENT. THIS WRITTEN AGREEMENT, TOGETHER WITH THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK







13

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their respective duly authorized officers as of the date first
above written.
GRANTOR:


UNIT CORPORATION,
a Delaware corporation




By: /s/ Larry D. Pinkston                
Name: Larry D. Pinkston
Title: President






LENDER:


BOKF, NA dba Bank of Oklahoma,
as Administrative Agent




By: /s/ Pam Schloeder                
Name: Pam Schloeder
Title: Senior Vice President




Signature Page
Pledge Agreement

--------------------------------------------------------------------------------






EXHIBIT A
INSTRUCTIONS FOR REGISTRATION OF PLEDGE
OF
UNCERTIFICATED SECURITIES
Date:    May 2, 2018
To:
Superior Pipeline Company, L.L.C. ., a Delaware limited liability company
(“Superior”)

You are hereby instructed to register the pledge of the following uncertificated
securities to BOKF, NA dba Bank of Oklahoma, as Administrative Agent under that
certain Pledge Agreement dated as of May 2, 2018, by and between Unit
Corporation, a Delaware corporation (the “Grantor”) and BOKF, NA dba Bank of
Oklahoma, as Administrative Agent:
One hundred percent (100%) of the Grantor’s now owned and/or hereafter acquired
limited liability company membership interests and other equity interests in and
to Superior (as such equity interests may be increased or decreased from time to
time in accordance with the Amended and Restated Limited Liability Company
Agreement for Superior effective April 1, 2018), which, as of the date hereof,
comprises fifty percent (50%) of the aggregate outstanding equity interests held
at such time in Superior by all Persons holding any such equity interests.
Very truly yours,


UNIT CORPORATION,
a Delaware corporation
By:
 /s/ Mark E. Schell
 
Name:
Mark E. Schell
 
Title:
Senior Vice President





















Exhibit A

--------------------------------------------------------------------------------







EXHIBIT B
INITIAL TRANSACTION STATEMENT


Date:    May 2, 2018
To:
BOKF, NA dba Bank of Oklahoma

This is to advise you that a pledge to BOKF, NA dba Bank of Oklahoma, as
Administrative Agent, under that certain Pledge Agreement, dated as of May 2,
2018, by and between Unit Corporation, a Delaware corporation (the “Grantor”)
and BOKF, NA dba Bank of Oklahoma, as Administrative Agent, of the following
uncertificated securities owned by Unit Corporation, a Delaware corporation has
been registered on the books of Superior Pipeline Company, L.L.C.:
One hundred percent (100%) of the Grantor’s now owned and/or hereafter acquired
limited liability company membership interests and other equity interests in and
to Superior (as such equity interests may be increased or decreased from time to
time in accordance with the Amended and Restated Limited Liability Company
Agreement for Superior effective April 1, 2018), which, as of the date hereof,
comprises fifty percent (50%) of the aggregate outstanding equity interests held
at such time in Superior by all Persons holding any such equity interests.
There are no liens or restrictions (except for restrictions on transfer as
imposed by securities law) of the undersigned, nor any adverse claims, in each
case registered on the books of the undersigned, to which the interests
described hereinabove are subject.
The pledge referred to above was registered on May 2, 2018.
THIS STATEMENT IS MERELY A RECORD OF THE REGISTRATION OF THE PLEDGE OF THE
ADDRESSEES AS OF THE TIME OF THE ISSUANCE HEREOF. DELIVERY OF THIS STATEMENT, IN
ITSELF, CONFERS NO RIGHTS ON THE RECIPIENT. THIS STATEMENT IS NEITHER A
NEGOTIABLE INSTRUMENT NOR A SECURITY.
Very truly yours,
Superior Pipeline Company, L.L.C.


By:
 /s/ Mark E. Schell
 
Name:
Mark E. Schell
 
Title:
Senior Vice President













Exhibit B

--------------------------------------------------------------------------------






EXHIBIT C
May 2, 2018
Ladies and Gentlemen:
This is to advise you that Unit Corporation, a Delaware corporation (“Grantor”),
has granted to BOKF, NA dba Bank of Oklahoma, as Administrative Agent (in such
capacity, “Administrative Agent’) under that certain Pledge Agreement, dated as
of May 2, 2018, by and between Grantor and Administrative Agent, a security
interest in one hundred percent (100%) of the Grantor’s now owned and/or
hereafter acquired limited liability company membership interests and other
equity interests in and to Superior Pipeline Company, L.L.C., a Delaware limited
liability company (the “Company”) (as such equity interests may be increased or
decreased from time to time in accordance with the Amended and Restated Limited
Liability Company Agreement for the Company effective April 1, 2018), which, as
of the date hereof, comprises fifty percent (50%) of the aggregate outstanding
equity interests held at such time in Company by all Persons holding any such
equity interests, together with any and all distributions, interests, stock,
units, liquidating dividends or distributions, stock or unit dividends or
distributions, preemptive rights, dividends paid in cash or securities, or other
properties to which Grantor may hereafter be entitled to receive on account of
such limited liability company membership interests or other equity interests,
any other equity interest or right to acquire any equity interest in Company now
owned as well as hereafter acquired by Grantor, and all proceeds and products of
the foregoing (“Pledged Rights”).
Until notified otherwise in writing by an authorized officer of Administrative
Agent, you are hereby directed (and you hereby agree) to deliver after the date
hereof all non-cash dividends or distributions and any and all other shares or
units of stock, limited liability company membership interests, warrants or
other property (other than cash) in which the Secured Parties (as defined in the
Pledge Agreement described above) have a security interest to Administrative
Agent, 101 East Second Street, Bank of Oklahoma Tower, 8th floor/Energy
Department One Williams Center, Tulsa, Oklahoma 74172, Attn: Pam Schloeder,
Facsimile: (918) 588-6880. Upon written notice from an authorized officer of
Administrative Agent, you are directed (and you hereby agree) to deliver after
the date of such notice, all dividends, distributions, profits, proceeds and
other amounts and property in the form of cash directly to Administrative Agent
at the address mentioned in the preceding sentence. Unless notified otherwise in
writing by an authorized officer of Administrative Agent, you are hereby
directed (and you hereby agree) to not acknowledge any encumbrance in favor of
any party other than Administrative Agent with respect to the Pledged Rights,
assign any interest in, encumber, subdivide, issue additional or different
certificates for or otherwise transfer any interest in the Pledged Rights.


1

--------------------------------------------------------------------------------







Very truly yours,


BOKF, NA dba Bank of Oklahoma,
as Administrative Agent


By:
 /s/ Pam Schloeder
 
Name:
Pam Schloeder
 
Title:
Senior Vice President



Accepted and Agreed this May 2, 2018.
Superior Pipeline Company, L.L.C.


By:
 /s/ Mark E. Schell
 
Name:
Mark E. Schell
 
Title:
Senior Vice President







2